Citation Nr: 1331200	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a cervical spine disorder. 

3. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, L4-5. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to October 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from August 2008, and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

A rating decision in August 2008, granted the Veteran's claim for a total rating based on individual unemployability (TDIU) effective from January 17, 2008, date of receipt of claim. So, a "Rice" TDIU claim is not before the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The reopened claim of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.

FINDINGS OF FACT

1. In an August 2008 prior unappealed rating decision, the RO denied service connection for a cervical spine disorder on the basis that it was not shown during service and that there was medical evidence indicating that the Veteran's current cervical spine disorder was not related to his military service. 

2. Evidence received since the August 2008 rating decision is neither cumulative nor redundant, and when considered with the current evidence of record, raises a reasonable possibility of substantiating the claim. 

3. The Veteran's degenerative disc disease of the lumbar spine, L4-5, does not cause unfavorable ankylosis of his entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1. The August 2008 rating decision that denied entitlement to service connection for a cercal spine disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013). 

2. New and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a cervical spine disorder has been received. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3. The criteria are not met for a rating in excess of 40 percent for the degenerative disc disease of the lumbar spine, L4-5 disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA) 

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). Ideally, this notice should be provided prior to an initial decision on the claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of this notice. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date. See also 38 U.S.C. § 5103(a) (West 2002). So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements. See id., at 486. 

In a claim that originated as a claim for an increased disability rating, meaning the disability at issue already had been determined service connected in years past, not an initial rating, the VCAA requires that VA notify the claimant that to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on employment. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)  (2012); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278 (Fed. Cir. 2009). The record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter sent in January 2008. Then following the August 2008 rating decision increasing the Veteran's lumbar spine disability evaluation, the claim was readjudicated in a May 2010 statement of the case (SOC), and in an October 2011 and June 2013 supplemental statements of the case (SSOCs). 

As to the issue of whether new and material evidence was received to reopen the claim of service connection for a cervical spine disorder, it has been resolved in the appellant's favor, any error in notice or development with respect to that aspect of the claim is harmless error. 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2013). A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the appellant's service connection claim is being remanded for further adjudicative action.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. Available service treatment records (STRs) and VA treatment records have been obtained and associated with the claims folder for consideration. The Veteran was also provided VA compensation examinations in January 2008 and June 2012, which are found to be adequate for adjudication purposes since they address diagnoses and the severity of the claimed disability. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


II. Petition to Reopen Service Connection for a Cervical Spine Disorder

In an August 2008 rating decision,  the RO denied service connection for a cervical spine disorder on the basis that it was not shown during service and that there was medical evidence indicating that the Veteran's current cervical spine disorder was not related to his military service. The Veteran did not file a notice of disagreement with the denial of his claim. 

Rating decisions that are not timely appealed are final and binding based on the evidence then of record. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013). If however new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and the former disposition reviewed. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

A July 2009 private treatment record that is dated within one year of the August 2008 rating decision denying service connection for a cervical spine condition notes that the Veteran has a current cervical spine disability.  However, this does not constitute new and material evidence, as the unestablished fact necessary to substantiate the claim is a relationship between the current cervical spine condition and service, not whether or not the Veteran has a current cervical spine condition.  The July 2009 treatment record does not provided this type of evidence and thus does not serve as new and material evidence to keep the Veteran's previous claim pending, as noted under the provisions of 38 C.F.R. § 3.156(b).

The Veteran attempted to reopen his claim, and in an April 2013 SOC, the RO determined that based on a favorable physician's opinion that was received in December 2009, there was new and material evidence, and therefore the claim of service connection for a cervical spine disorder was so reopened. So, too, must the Board make this threshold preliminary determination, however, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 138-843. See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992). 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013). 

The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim. Evans v. Brown, 9 Vet. App. 273 (1996). 

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim. See Shade, 24 Vet. App. at 120; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303. Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown , 7 Vet. App. 439, 448 (1995). 

Since the prior final and binding August 2008 rating decision, evidence has been added to the claims file in furtherance of this claim. As mentioned earlier, this additional evidence includes a December 2009 statement from a private physician. The physician opined that the Veteran had been diagnosed with cervical stenosis/ cord compression, and that the condition may be causally related to a prior injury in Vietnam when he jumped into a foxhole to avoid gunfire. The physician's opinion presents a component for service connection, namely, an etiological or causal relationship between the Veteran's current cervical spine disorder and an incident of his military service. That causal connection is a necessary component of a service connection claim. Shedden, supra. Such evidence provides a more complete picture concerning the circumstances surrounding the onset and etiology of his claimed disorder and relates to unestablished facts that are necessary to substantiate his claim for service connection. The Board finds that the additional evidence received since the August 2008 rating decision warrants a reopening of the Veteran's claim of entitlement to service connection for a cervical spine disorder. The claim is therefore reopened. However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary, as will be detailed in the REMAND below.

III. A Rating in Excess of 40 Percent for Degenerative Disc Disease of the Lumbar Spine, L4-5

The Veteran asserts that his lumbar spine disorder is more disabling than the current 40 percent disability evaluation indicates. 

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2. 

In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings. The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. 

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993). A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40  and 4.45 was applicable. See VAOPGCPREC 37-97.

In an August 2008 rating decision, the RO granted an increase rating, from 10 to 40 percent, for the Veteran's service-connected degenerative disc disease of the lumbar spine, L4-5, effective January 17, 2008, the date of receipt of his claim for an increased rating. Left and right lower extremity radiculopathy associated with the lumbar spine disability, were also service connected, respectively evaluated as 10 and 20 percent disabling, effective January 17, 2008, date of receipt of claim. A rating for the Veteran's lower extremity radiculopathies are not on appeal and will not be addressed herein. 

The Veteran's service-connected degenerative disc disease of the lumbar spine, L4-5, is evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS). 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome, or disc disease is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes. This latter formula provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, DC 5243, Note (1). 

The Veteran's degenerative disc disease of the lumbar spine, L4-5 may also be considered under the General Rating Formula used for evaluating disabilities of the spine, which provides, a 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine (meaning when also considering the adjacent cervical segment). 



Factual Background

January and April 2008 VA compensation examinations of the back reported the Veteran's complaints of back symptoms, including radiating pain. Range of motion studies showed substantial limitation of motion in all planes with pain on motion. It was reported in both examinations that Veteran had not been bedridden in the last 12 months due to the condition. The diagnoses included intervertebral disk disease with lumbar radiculopathy.

VA and private MRI and X-ray findings from 2009 to 2011 show old mild and minimal L1 and L2 compression fractures, moderate degenerative disc disease L4-L5, with spondylolisthesis, lumbar degenerative joint disease, and moderate lumbar spondylosis. 

At April 2011 VA compensation, the Veteran reported back pain at a level 6 out 10. He reported stiffness and muscle weakness and spasm. Range of motion studies showed limitation of motion in all planes of motion. 

In June 2012, a VA medical examination of the back was performed. He used a cane for ambulation. It was reported that the Veteran had increased back pain that was treated with prescribed narcotics. The Veteran reported back flare-ups with increased pain and stiffness during flares. Range of motion tests with repetition, showed forward flexion was to 30 degrees with pain. Extension, right and left lateral flexion, and right and left lateral rotation were all to 15 degrees with pain shown at 10 degrees. It was reported that there was no additional limitation after repetitive use, and that the Veteran did not have functional loss or functional impairment. He did not have neurologic abnormalities other than radiculopathy. It was reported that the Veteran had IVDS of the thoracolumbar spine, but he had not had incapacitating episodes over the past 12 months. The diagnosis was resolved strain lumbar spine. 

VA treatment records through June 1013, including those in the VA Virtual File, show the Veteran received ongoing treatment for back pain complaints. 


Analysis

The Board has reviewed the entire evidentiary data and concludes that a rating higher than 40 percent for the Veteran's degenerative disc disease of the lumbar spine, L4-5 is not available.

In order to warrant a rating higher than 40 percent here, the evidence would need to show unfavorable ankylosis of the Veteran's entire thoracolumbar spine. Undoubtedly the medical evidence shows that the Veteran has substantial or even severe limitation of motion of his lumbar spine in all planes or directions. However, the entirety of the record is absent for any indication that the Veteran has any ankylosis of the thoracolumbar spine. This is based on recent VA compensation examinations. As such, a higher rating is not warranted on this basis.

The other applicable DC provision involves IVDS, based on incapacitating episodes. There is also no medical evidence indicating that the Veteran has had any periods of physician-prescribed bed rest, so, by definition, he has not had any incapacitating episodes, much less of the frequency, severity and duration required by DC 5243 to warrant a rating higher than 40 percent. This was confirmed in VA medical examinations of the spine in 2008 and 2012. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Further, under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, premature or excess fatigability and incoordination. See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint). In this case, however, as the Veteran's degenerative disc disease of the lumbar spine, L4-5 disability already has been assigned the maximum schedular rating available under the General Rating Formula for symptomatology that includes limitation of motion, an increased rating under sections 4.40 and 4.45 is not available. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has considered the Veteran's statements regarding his lumbar spine disability, including his symptoms particularly his pain complaints. However, the Board concludes that the competent, credible, and most probative evidence shows that his degenerative disc disease of the lumbar spine, L4-5 disability most closely approximates the criteria for a 40 percent rating rather than a higher rating. See 38 C.F.R. § 4.7. Additionally, there is no indication that a "staged" rating is applicable here under Hart. 

Accordingly, the preponderance of the evidence is against the assignment of a higher rating for the Veteran's degenerative disc disease of the lumbar spine, L4-5. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine, L4-5 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-Schedular Consideration

In considering this claim for a higher rating, the Board also has considered whether the Veteran is entitled to an even greater level of compensation on an extra-schedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's degenerative disc disease of the lumbar spine, L4-5 disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes. The Board finds that the rating criteria reasonably describe his disability. As an example, his pain, as it affects his range of motion, is contemplated by DCs 5235 to 5242. The lumbar spine associated lower extremity radicular pathology is already service-connected and contemplated by the applicable rating code, DC 8520. The same is true of the other lumbar spine symptoms he has shown. Therefore, referral for consideration of an extra-schedular rating is not warranted.


ORDER

New and material evidence has been received, the claim of entitlement to service connection for a cervical spine disorder is reopened, and the appeal is allowed to this extent. 

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine, L4-5, is denied. 


REMAND

The claim of service connection for a cervical spine disorder has been reopened. The medical evidence to be considered here includes positive evidence in favor of the Veteran's claim as well as negative evidence that is against his claim. It is important to point out that the Board must assess the credibility and weight of all evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

There is medical evidence that has been obtained here that addresses service connection on a direct basis, namely, if the Veteran's cervical spine disorder is related to his military service. It must also be noted though that in addition to service connection on a direct basis, service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). Two opinions are required for secondary service connection claims:

1. Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2. Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

While secondary service connection based on whether the Veteran's cervical disorder is proximately due to his lumbar spine disorder was addressed in June 2012, aggravation of non-service connected disability by a service-connected disorder was not. At that VA medical examination the VA clinician opined that the Veteran's cervical spine disorder was not proximately due to or the result of his service connected lumbar spine disability. It was also stated that the Veteran's neck stenosis is not related to the lumbar disorder.

It is important to note that an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation. See Allen v. Brown , 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). This type of secondary aggravation may not even be plausible from a clinical standpoint. However, VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). So since secondary service connection based on aggravation has not yet been considered medically, additional medical information is required. This so since once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria for substantiating the service connection claim for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability.

2.  Thereafter, return the file to the VA examiner that evaluated the Veteran in June 2012 for additional medical comment. If, for whatever reason, this particular VA examiner is unavailable to provide this further comment, then have someone else equally qualified make the necessary determination. In this eventuality, the Veteran may need to be reexamined. Obtain additional medical comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's degenerative disc disease of the lumbar spine, L4-5-, even if not causing or due to his cervical spine, is alternatively aggravating it.

The examiner must review the claims file, including a complete copy of this decision and remand, for the pertinent history. There also must be discussion of the underlying rationale of the opinion responding to the question, whether favorably or unfavorably, if necessary citing to specific evidence in the file.

If the examiner determines he or she cannot provide this requested medical nexus opinion without resorting to speculation, he or she must discuss why this is not possible or feasible. In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. In other words, merely saying he or she cannot comment without resorting to mere speculation will not suffice.

The term "as likely as not" means at least 50-percent probability. It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then readjudicate the claim of service connection for a cervical spine disorder. If the claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


